  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                 Page 1 of 17 PageID 680



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DIVISION

 JUSTIN MOORE and JUDITH MOORE,                 §
                                                §
                         Plaintiffs,            §
                                                §     CIVIL ACTION NO. 6:19-cv-00038-H
 vs.                                            §
                                                §
 DB INDUSTRIES, LLC d/b/a 3M FALL               §
 PROTECTION, CAPITAL SAFETY USA,                §
 CAPITAL SAFETY GROUP, and                      §
 DBI/SALA;                                      §                JURY DEMAND
                                                §
 SAFEWORKS, LLC d/b/a POWER                     §
 CLIMBER WIND;                                  §
                                                §
 and                                            §
                                                §
 POWER CLIMBER BVBA d/b/a POWER                 §
 CLIMBER WIND,                                  §
                                                §
                         Defendants.            §



DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY
      GROUP AND DBI/SALA’S DISCLOSURE OF EXPERT WITNESSES



TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW Defendants D B Industries, LLC, Capital Safety USA, Capital Safety

Group and DBI/Sala (collectively “Defendants”) in compliance with the Federal Rules of Civil

Procedure cited below, and subject to the Stipulation to Continue Expert Designations and Reports

[Doc. 52], hereby disclose the identity of witnesses who the Defendants may use at trial to present

evidence under Federal Rule of Evidence 702, 703 or 705.




       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 1
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                 Page 2 of 17 PageID 681



       Defendants reserve the right to supplement this designation with additional expert and fact

witnesses pursuant to the Federal Rules of Civil Procedure and/or Federal Rule of Evidence.

       Defendants reserve the right to call undesignated rebuttal expert witnesses whose identities

and testimony cannot reasonably be foreseen until Plaintiffs’ and/or Co-Defendant Safeworks’s

named experts have completed their reports, provided deposition testimony, and/or have presented

evidence against Defendants at trial. Defendants further reserve the right to call rebuttal expert

witnesses to refute the testimony of all expert witnesses called by Plaintiffs or Co-Defendant.

       Defendants further reserve the right to withdraw the designation of any expert and to

stipulate and/or aver positively that any such previously designated expert will not be called as a

witness at trial, and to re-designate the same as a consulting expert who cannot be called by

opposing counsel.

       Defendants reserve the right, without acknowledging their qualifications and credibility as

witness, and without acknowledging the relevance and reliability of their testimony, to elicit by

way of direct examination or cross examination opinion testimony from experts designated and

called by Plaintiffs and Co-defendant. Defendants express their intention to possibly call, as a

witness associated with an adverse party, any of Plaintiffs’ experts and/or witnesses designated.

       Defendants reserve the right to supplement its expert witness disclosures, once Plaintiffs

and Co-Defendant properly disclose the identity of their experts, and provide the information

required under the Federal Rule of Civil Procedure, including the identity of his trial witnesses,

the nature of each of his expert witnesses’ testimony, and/or Plaintiffs’ and Co-Defendant’s

theories against Defendants.




      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 2
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                   Page 3 of 17 PageID 682



       Defendants further reserve any additional rights it may have regarding expert witnesses

under the Federal Rules of Civil Procedure, Federal Rules of Evidence, and/or any other case law

or rulings of this Honorable Court.

                            I.        RETAINED EXPERT WITNESSES
Greg Small, P.E., P. Eng., M. Eng.
Elevated Insight & Engineering Ltd.
127 Diamond Court SE
Calgary, AB
T2J 7B3 Canada
403-271-8957

       Greg Small has been involved in fall protection engineering in North America and
throughout the world for more than 30 years. He chaired the development of the CSA Z259.16
Standard for the Design of Active Fall Protection Systems which was published in 2004 as the first
worldwide standard providing guidance to the engineering community. He is also active on the
ANSI Z359.6 committee. Greg has trained several hundred engineers from around the world in
techniques for analyzing complex fall protection systems. His latest works include presentations
at ASSE Safety 2013 on Fall Protection Clearances made Easy, and at ISFP 2013 on Design
Considerations for Travel Restraint HLL Systems.

         Plaintiff bears the burden of proof at trial, including the burden of proving that the DBI-
SALA Lad-Saf X3 cable sleeve at issue was defectively designed and manufactured and that 3M
and DBI were negligent or failed to warn in any way. Mr. Small reserves the right to supplement
this disclosure if additional information becomes available through investigation or discovery, and
to testify in rebuttal to the opinions and testimony of any liability experts called by Plaintiff. Mr.
Small’s expert report and curriculum vitae are attached as Exhibit 1.

        Mr. Small may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to him through the
course of his professional work and training. Additional details of Mr. Small’s opinions are
provided in his Expert Report and can be elicited at his deposition.

Dennis Seal, Ph.D., P.E.
Seal Design & Engineering, Inc.
6461 Lake Circle Drive
Dallas, Texas 75214
214-823-9364

       Dr. Seal is an industrial engineer who consults in the areas of human factors and product
safety design and engineering. Dr. Seal specializes in accident analysis, anthropometry (body
measurement and accessibility), controls/display panel design, conspicuity/human reaction times,
hazard analysis, heavy machinery, human performance/fatigue, industrial ergonomics, OHA
compliance, perception/reaction time (PRT analysis), product design and safety, visibility
       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 3
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                    Page 4 of 17 PageID 683



standards, warnings/guards/safety instructions, and workstation design. He has additional
expertise in cognitive modeling/information processing, industrial safety, usability testing, visual
displays and control interfaces, workplace hazards, and personal protective equipment. Dr. Seal is
a registered professional engineer in Texas and Wyoming, and serves as a member on the ANSI
Z535 Warnings Committee and the G-45 Human Systems Integration Standards Committee.

         Plaintiff bears the burden of proof at trial, including the burden of proving that the DBI-
SALA Lad-Saf X3 cable sleeve was defectively designed or manufactured and that DBI and 3M
failed to warn or was negligent in any way. Dr. Seal reserves the right to supplement this disclosure
if additional information becomes available through investigation or discovery, and to testify in
rebuttal to the opinions and testimony of any liability experts called by other parties. Dr. Seal’s
expert report and curriculum vitae are attached as Exhibit 2.

        Dr. Seal may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to him through the
course of his professional work and training. Additional details of Dr. Seal’s opinions are provided
in his Expert Report and can be elicited at his deposition.

L. Clark McDonald, Ph.D., P.E.
Structural Integrity Associates, Inc.
1825 B Kramer Lane
Austin, TX 78758
512-553-9191

        Dr. McDonald is a mechanical engineer with over 20 years of experience in metallurgy,
failure analysis, and accident reconstruction. Prior to entering the consulting business, Dr.
McDonald conducted research in metallurgy, and taught undergraduate courses in mechanical
engineering and material science. He also worked as a consultant on projects associated with the
evaluation and design of materials and components for mechanical and electrical applications. Dr.
McDonald's consulting background has provided him with extensive experience in the evaluation
of material and product failures, and the analysis of utility, industrial, construction, and marine
accidents. With regard to metallurgical failures, he has experience in fractography, metallography,
and microscopy, and is able to combine the principles of engineering and materials science in the
identification of causative factors, including fabrication flaws, mechanical damage, corrosion,
abnormal loading conditions, etc. His experience includes more than ten years of work in the
investigation of power plant component failures, including tubing, piping, steam turbine
components, industrial fans, fasteners, and related balance of plant equipment. He has also been
involved in multiple large-scale root cause analyses (RCA’s) related to power plant failures.

         Plaintiff bears the burden of proof at trial, including the burden of proving that the DBI-
SALA Lad-Saf X3 cable sleeve was defectively designed or manufactured and that DBI and 3M
failed to warn or was negligent in any way. Dr. McDonald reserves the right to supplement this
disclosure if additional information becomes available through investigation or discovery, and to
testify in rebuttal to the opinions and testimony of any liability experts called by other parties. Dr.
McDonald’s expert report and curriculum vitae are attached as Exhibit 3.


       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 4
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                    Page 5 of 17 PageID 684



       Dr. McDonald may also rely on future depositions and discovery materials produced in
this matter, as well as published literature and information known and accessible to him through
the course of his professional work and training. Additional details of Dr. McDonald’s opinions
are provided in his Expert Report and can be elicited at his deposition.

Dale B. Edwards, P.E.
ESi
4315 Campus Drive
Aurora, IL 60504
630-851-4566

        Mr. Edwards is a polymer materials scientist with over 35 years of experience in the plastics
and composites industry. He is a co-author of the book, Fractography in Failure Analysis of
Polymers that was published in 2015. His experience includes testing and analysis of plastic,
rubber and composite materials, consulting, and laboratory management. He has special expertise
in failure analysis, fractography and testing of plastics, including plastic pipe and fitting materials
and stress rupture testing for design. Additional expertise includes failure analysis, creep and stress
rupture, fracture, mechanical testing, analytical testing, environmental effects and lifetime
prediction. Mr. Edwards has managed a polymer test laboratory (Bodycote Broutman) that
included hydrostatic pipe testing, mechanical and analytical testing of polymers and composite
materials. Mr. Edwards has taught courses on failure analysis, fracture of plastics and testing of
plastic materials and has provided expert testimony regarding product failures in both state and
federal courts.

         Plaintiff bears the burden of proof at trial, including the burden of proving that the DBI-
SALA Lad-Saf X3 cable sleeve was defectively designed or manufactured and that DBI and 3M
failed to warn or was negligent in any way. Mr. Edwards reserves the right to supplement this
disclosure if additional information becomes available through investigation or discovery, and to
testify in rebuttal to the opinions and testimony of any liability experts called by other parties. Mr.
Edwards’s expert report and curriculum vitae are attached as Exhibit 4.

        Mr. Edwards may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to him through the
course of his professional work and training. Additional details of Mr. Edwards’s opinions are
provided in his Expert Report and can be elicited at his deposition.




       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 5
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                   Page 6 of 17 PageID 685



Corwin Boake, PhD, MP, ABPP
11914 Astoria Blvd, Suite 490
Houston, Texas, 77089
281-484-9973

       Dr. Boake is a Medical Psychologist and board certified Clinical Neuropsychologist. He
holds a Ph.D. in Clinical Psychology. Dr. Boake is board-certified by the American Board of
Clinical Neuropsychology. He practices in clinics and Hospitals in Houston, Texas and Metarie,
Louisiana. Dr. Boake has practiced neuropsychology for more than 30 years. Dr. Boake will
provide expert testimony regarding his education, background, qualifications, skills, and relevant
experience as set forth more fully in his curriculum vitae. Dr. Boake reviewed medical records,
depositions, experts’ reports, and other documents obtained during discovery and conducted an
independent examination of Plaintiff on November 5, 2020 in order to prepare an Expert Report
regarding Plaintiff’s alleged injuries.

        Plaintiff bears the burden of proof at trial, including the burden of proving both causation
and damages. Dr. Boake reserves the right to supplement this disclosure if additional information
becomes available through investigation or discovery, and to testify in rebuttal to the opinions and
testimony of any liability experts called by other parties. Dr. Boake’s opinions to date are set forth
in his Expert Report. Dr. Boake’s Expert Report, CV, testimony list and fee schedule are attached
as Exhibit 5.

        Dr. Boake may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to him through the
course of his professional work and training. Additional details of Dr. Boake’s opinions are
provided in his Expert Report and can be elicited at his deposition.


Mohammad Etminan, M.D.
23530 Kingsland Blvd., #300
Katy, Texas 774949
832-277-4501

        Dr. Etminan is a board-certified, spine fellowship-trained orthopedic surgeon with 20 years
of experience. Dr. Etminan is the primary orthopedic spine surgeon providing spine coverage at
Memorial Hermann Sugar Land emergency department an in-patient hospital. He is also a reviewer
for the Texas Medical Board. Dr. Etminan will provide expert testimony regarding his education,
background, qualifications, skills, and relevant experience as set forth more fully in his curriculum
vitae. Dr. Etminan reviewed medical records, depositions, experts’ reports, and other documents
obtained during discovery in order to prepare an Expert Report regarding Plaintiff’s alleged
injuries and their cause. Dr. Etminan was scheduled to perform an independent examination of
Plaintiff on November 6, 2020, but due to health issues that required hospitalization, the
examination was cancelled and has not been re-scheduled.

       Plaintiff bears the burden of proof at trial, including the burden of proving both causation
and damages. Dr. Etminan reserves the right to supplement this disclosure if additional information

       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 6
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                  Page 7 of 17 PageID 686



becomes available through investigation or discovery, and to testify in rebuttal to the opinions and
testimony of any liability experts called by other parties. Dr. Etminan’s opinions to date are set
forth in his Expert Report. Dr. Etminan’s Expert Report, CV, testimony list and fee schedule are
attached as Exhibit 6.
        Dr. Etminan may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to him through the
course of his professional work and training. Additional details of Dr. Etminan’s opinions are
provided in his Expert Report and can be elicited at his deposition.

David G. Vanderweide, M.D., P.A.
333 North Texas Avenue, Suite 2000
Webster, Texas 77598
281-481-2649

        Dr. Vanderweide is board certified by the American Board of Orthopedic Surgery. Dr.
Vanderweide is also a Diplomate of the American of Orthopedic Surgery and a Fellow of the
American Academy of Orthopedic Surgery. Dr. Vanderweide is a current Gubernatorial appointee
of the Texas Medical Board. Dr. Vanderweide will provide expert testimony regarding his
education, background, qualifications, skills, and relevant experience as set forth more fully in his
curriculum vitae. Dr. Vanderweide reviewed medical records, depositions, experts’ reports, and
other documents obtained during discovery and performed an independent examination of Plaintiff
if November 4, 2020 in order to prepare an Expert Report regarding Plaintiff’s alleged injuries and
their cause.

        Plaintiff bears the burden of proof at trial, including the burden of proving both causation
and damages. Dr. Vanderweide reserves the right to supplement this disclosure if additional
information becomes available through investigation or discovery, and to testify in rebuttal to the
opinions and testimony of any liability experts called by other parties. Dr. Vanderweide opinions
to date are set forth in his Expert Report. Dr. Vanderweide Expert Report, CV, testimony list and
fee schedule are attached as Exhibit 7.
       Dr. Vanderweide may also rely on future depositions and discovery materials produced in
this matter, as well as published literature and information known and accessible to him through
the course of his professional work and training. Additional details of Dr. Vanderweide opinions
are provided in his Expert Report and can be elicited at his deposition.

Robert D. Cox, MA, CRC, LPC
The World of Work
6575 W. Loop South, Suite 500
Bellaire, Texas 77401

        Mr. Cox is an expert in the field of vocational rehabilitation. Mr. Cox is a Certified
Rehabilitation Counselor by the National Commission on Rehabilitation Counselor Certification
and is Licensed as a Professional Counselor and Supervisor by the Texas Board of Examiners of
Professional Counselors. Mr. Cox is the President and Rehabilitation/Career Counselor at The

      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 7
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                  Page 8 of 17 PageID 687



World of Work, Inc. Mr. Cox will provide expert testimony regarding his education, background,
qualifications, skills, and relevant experience as set forth more fully in his curriculum vitae. Mr.
Cox reviewed medical records, depositions, experts’ reports, and other documents obtained during
discovery to prepare an evaluation of Plaintiff’s prospects for employment and earnings.

        Plaintiff bears the burden of proof at trial, including the burden of proving both causation
and damages. Mr. Cox reserves the right to supplement this disclosure if additional information
becomes available through investigation or discovery, and to testify in rebuttal to the opinions and
testimony of any liability experts called by other parties. Mr. Cox’s opinions to date are set forth
in his Expert Report. Mr. Cox’s Expert Report, CV, testimony list and fee schedule are attached
as Exhibit 8.
        Mr. Cox may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to him through the
course of his professional work and training. Additional details of Mr. Cox’s opinions are provided
in his Expert Report and can be elicited at his deposition.

Susan J. Garrison, M.D.
Physical Medicine & Rehabilitation
3836 Ruskin St.
Houston, TX 77005
713-665-4080

        Dr. Garrison is a board certified physical medicine and rehabilitation physician. She has
been licensed to practice medicine in the State of Texas since 1981 and has been board certified
in the medical specialty of Physical Medicine and Rehabilitation since 1983. Dr. Garrison will
provide expert testimony regarding her education, background, qualifications, skills, and relevant
experience as set forth more fully in her curriculum vitae. Dr. Garrison reviewed medical records,
depositions, experts’ reports, and other documents obtained during discovery to prepare an
evaluation on Plaintiff’s medical and rehabilitative needs as a result of the incident that forms the
basis of this lawsuit.

        Plaintiff bears the burden of proof at trial, including the burden of proving both causation
and damages. Dr. Garrison reserves the right to supplement this disclosure if additional
information becomes available through investigation or discovery, and to testify in rebuttal to the
opinions and testimony of any liability experts called by other parties. Dr. Garrison’s opinions to
date are set forth in her Expert Report. Dr. Garrison’s Expert Report, CV, testimony list and fee
schedule are attached as Exhibit 9.

        Dr. Garrison may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to her through the
course of her professional work and training. Additional details of Dr. Garrison’s opinions are
provided in her Expert Report and can be elicited at her deposition.




      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 8
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                  Page 9 of 17 PageID 688



Ginny Stegent, RN, CRRN, CDMS, CLCP
Med-Legal Services, Inc.
506 Heights Blvd.
Houston, TX 77007
713-726-1221

        Ms. Stegent is a nationally certified life care planner and rehabilitation consultant. Ms.
Stegent has an extensive background in both nursing and rehabilitation and has had the opportunity
to work with patients with varying diagnoses. Ms. Stegent has significant experience working with
patients in a clinical setting as well as preparation of life care plans. Ms. Stegent will provide
expert testimony regarding her education, background, qualifications, skills, and relevant
experience as set forth more fully in her curriculum vitae. Ms. Stegent reviewed medical records,
depositions, experts’ reports, and other documents obtained during discovery to prepare a life care
plan evaluation of Plaintiff.

        Plaintiff bears the burden of proof at trial, including the burden of proving both causation
and damages. Ms. Stegent reserves the right to supplement this disclosure if additional information
becomes available through investigation or discovery, and to testify in rebuttal to the opinions and
testimony of any liability experts called by other parties. Ms. Stegent’s opinions to date are set
forth in her Expert Report. Ms. Stegent’s Expert Report/Life Care Plan, CV, testimony list and fee
schedule are attached as Exhibit 10.

        Ms. Stegent may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to her through the
course of her professional work and training. Additional details of Ms. Stegent’s opinions are
provided in her Expert Report/Life Care Plan and can be elicited at her deposition.

Helga A. Zauner, CVA, CFE, MAFF
Weaver
24 Greenway Plaza
Suite 1800
Houston, TX 77046
713-850-8787

        Ms. Zauner is an economist expert with more than 25 years of experience who specializes
in financial modeling and statistical techniques and has extensive experience in quantitative data
analysis. Ms. Zauner is recognized as a Certified Fraud Examiner by the Association of Fraud
Examiners and as a Certified Valuation Analyst and Master Analyst in Financial Forensics by the
National Association of Certified Valuators and Analysts. Ms. Zauner will provide expert
testimony regarding her education, background, qualifications, skills, and relevant experience as
set forth more fully in her curriculum vitae. Ms. Zauner reviewed medical records, depositions,
experts’ reports, and other documents obtained during discovery to prepare an Expert Report
evaluating the present value of Plaintiff’s economic loss and calculating Plaintiff’s monthly net
earning capacity.



      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 9
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                  Page 10 of 17 PageID 689



        Plaintiff bears the burden of proof at trial, including the burden of proving both causation
and damages. Ms. Zauner reserves the right to supplement this disclosure if additional information
becomes available through investigation or discovery, and to testify in rebuttal to the opinions and
testimony of any liability experts called by other parties. Ms. Zauner opinions to date are set forth
in her Expert Report. Ms. Zauner’s Expert Report, CV, testimony list and fee schedule are attached
as Exhibit 11.

        Ms. Zauner may also rely on future depositions and discovery materials produced in this
matter, as well as published literature and information known and accessible to her through the
course of her professional work and training. Additional details of Ms. Zauner opinions are
provided in her Expert Report and can be elicited at her deposition.

            II.     NON-RETAINED HEALTHCARE PROVIDERS/PHYSICIANS

       The anticipated testimony and subject matters on which the non-retained medical

healthcare providers and physicians may testify are as follows:

       The following individuals examined and/or provided health care to Mr. Moore. These

individuals have not been specially retained for this litigation by Defendants. Defendants are

unaware of their expertise, credentials or other background, other than as reflected in the medical

records and health care records previously provided. Plaintiff contends he is not aware of the

hourly charges for these individuals’ testimony and is not aware of any testimony they have

provided in the last five years.

       To the extent these individuals are qualified as experts under the federal rules of evidence,

they will base their testimony on their experience in training, the information typically and

reasonably relied upon by experts and specialists in their fields, and a review of the information

described or listed in their respective records. Defendants are unaware of these individuals’

opinions or conclusions, other than as they may be stated in the medical records provided.

Konrad J. Eppel, M.D.
Advent Health Rollins Brook
608 North Key Avenue Lampasas, TX 76650
(512) 556-3682
Treating physician


       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 10
 Case 6:19-cv-00038-H Document 56 Filed 11/16/20       Page 11 of 17 PageID 690



Michael Harper, MD
ARA Diagnostic Imaging
12800 W. Palmer Ln., Suite 200
Cedar Park, TX 78613
(512) 485-7199
Provided diagnostic studies

Douglas King, DPT
Baylor Scott & White Institute for
Rehabilitation Round Rock
116 Sundance Pkwy, Suite 400
Round Rock, TX 78681
(512) 238-6200
Provided Rehabilitation services to Mr. Moore.

Jefferey P. Klein, MD
Capitol Anesthesiology Associates
3705 Medical Parkway, #570
Austin, Texas 78705
(512) 454-2554
Anesthesiologist/pain management

Ron McGaugh, MD
Cedar Park Occupational Medicine Clinic
15004 Avery Ranch Boulevard, Suite 105
Austin, TX 78717
(512) 528-7401
Treating physician

Lindsey Lawrence, M.D.
Cedar Park Regional Medical Center
1401 Medical Parkway
Cedar Park TX 78613
(512) 528-7000
Treating physician

Robert S. Marks, M.D.
Diagnostic Pain Center
12176 N. Mopac Expy, Ste. D
Austin, TX 78758
512/981-7246
Treating physician

Theresa Jones, FNP
Family First Healthcare Cedar Park
651 North US Highway 183, Suite 110

      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 11
 Case 6:19-cv-00038-H Document 56 Filed 11/16/20        Page 12 of 17 PageID 691



Leander, TX 78641-8990
(512) 528-0432
Mr. Moore’s family physician

Konrad J. Effel, M.D.
Hill Country Emergency Medical Associates
P.O. Box 638760
Cincinnati, Oh 45263
(888) 253-7165
Treating physician

David Blatchley, D.C.
Leander Chiropractic Center
211 South Highway 183
Leander, TX 78641
(512) 259-3547
Treating physician

Daniel A. Lerma
Daniel A. Lerma, DC
12001 North Central Expressway, Suite 800
Dallas, Texas 75243
(214) 750-6110
Plaintiff’s Designated Doctor

James Callas, MD DABR
Longhorn Imaging
4316 James Casey, Suite #F110
Austin, Texas 78745
(512) 444-8900
Provided Imaging Studies

William C. Nemeth, M.D.
4534 Westgate Blvd., Suite 112
Austin, Texas 78745
(512) 334-2144
Examined Mr. Moore Post Designated Doctor examination

Prime Laboratories
1130 N. 9th St
Broken Arrow, OK 740712
(918) 940-3180
Provided laboratory services to Mr. Moore

Jay M. Borick, M.D.
Ben Szerlip, M.D.

      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 12
 Case 6:19-cv-00038-H Document 56 Filed 11/16/20        Page 13 of 17 PageID 692



Kathleen Felder, P.T., M.S.
Orthopaedic Associates of Central Texas
1401 Medical Parkway, Building C, Suite 100
Cedar Park, TX 78613
(512) 244-0766
Treating physicians

Robert A. Josey, M.D.
Orthopaedic Specialists of Austin
4611 Guadalupe Street, Suite 200
Austin, TX 78751
(512) 476-2830
Examined Mr. Moore.

Jeffry V. Popham
Jeffry V. Popham, D.C.
P.O. Box 37
Liberty Hill, TX 78642
(512) 778-5500
Treating physician

John P. Clements
South Texas Radiology Imaging Centers
18707 Hardy Oak Imaging & Interventional Center
San Antonio, TX 78258
(210) 617-9550
Provided diagnostic studies.

Zachariah Logan, M.D.
John Rodriguez, M.D.
Peter Garcia, M.D.
Texas Orthopedic Sports and Rehabilitation Associates
4700 Seton Center Parkway, Suite 200
Austin, TX 78759-4107
(512) 439-1000
Treating physician

Scott Cartwright, DPT,
Benjamin Menke, DPT
Texas Physical Therapy Specialists
10526 West Parmer Lane, Suite 403
Austin, TX 78717-5057
(512) 900-3302
Plaintiff’s physical therapists



      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 13
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                   Page 14 of 17 PageID 693



Robert Josey, MD
TexSpine Consultants
4611 Guadalupe Street, Suite 200
Austin, Texas 78751
512-476-2830
Treating physician

Jamie Lynch, M.D.
Tru Ortho
18626 Hardy Oak Boulevard,
Suite 101
San Antonio, TX 78258
(210) 878-4116
Treating physician

Jack C. Carsner, M.D.
U.S. Anesthesia Partners
P.O Box 840853
Dallas, Texas 75284
(512) 454-0853
Treating anesthesiologist

Kenneth B. Ford, MD
Medical Equation
P. O. Box 162370
Austin, Texas 78716
(800) 235-9527
Conducted workers’ compensation peer review of Plaintiff’s injuries and treatment.

       The list above includes health care providers with knowledge of the facts relevant to this

case. To the extent that these individuals are experts in their field, it is anticipated that their

opinions are contained within the medical records generated by these providers (and their

depositions, if taken), and that their opinions are based on their evaluation, histories, examinations,

and review of records of Mr. Moore.

       It is anticipated that the medical care providers, including the physicians, will base their

opinions on their experience and training, any history or examinations of Mr. Moore which are

or have been performed, a review of the test results and reports of results which are reflected in



       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 14
  Case 6:19-cv-00038-H Document 56 Filed 11/16/20                 Page 15 of 17 PageID 694



the medical reports or described in their depositions (if taken). Defendants are unaware of their

hourly charges (if any) for depositions.


                                  III.     CROSS DESIGNATION

       Without acknowledging their qualifications and credibility as witness, and without

acknowledging the relevance and reliability of their testimony, Defendants reserve the right to call

any employee and/or expert designated by the Plaintiffs or co-Defendant Safeworks, LLC

(including the Plaintiffs and co-Defendant themselves). To the extent that they are experts, the

employees, agents, supervisors, officers and/or consultants employed/retained by the Plaintiff or

co-Defendants. they may give opinions concerning the incident in question, safety practices, and

the cause of the incident in question.



Dated: November 16, 2020                      Respectfully submitted,


                                              BLACKWELL BURKE P.A.

                                              By: /s/ Deborah E. Lewis
                                                  Deborah E. Lewis
                                                  Texas State Bar No. 12275232
                                                  431 South Seventh Street, Suite 2500
                                                  Minneapolis, MN 55415
                                                  (612) 343-3200 Telephone
                                                  (612) 343-3205 Telecopier
                                                   E-mail: dlewis@blackwellburke.com



                                              THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                              By: /s/ Zandra E. Foley
                                                  Zandra E. Foley
                                                  Texas State Bar No. 24032085
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056-1988

       DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
               AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 15
Case 6:19-cv-00038-H Document 56 Filed 11/16/20     Page 16 of 17 PageID 695



                                        (713) 403-8377 Telephone
                                        (713) 403-8299 Telecopier
                                        E-mail: zfoley@thompsoncoe.com

                                   ATTORNEYS FOR DEFENDANTS
                                   D B INDUSTRIES, LLC, CAPITAL SAFETY
                                   USA, CAPITAL SAFETY GROUP AND
                                   DBI/SALA




   DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
           AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 16
 Case 6:19-cv-00038-H Document 56 Filed 11/16/20                Page 17 of 17 PageID 696



                                   CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the above and foregoing document has
been served upon all counsel of record in a manner permitted by the Federal Rules of Civil
Procedure on this 16th day of November, 2020.



                                                  /s/ Zandra E. Foley
                                                  Zandra E. Foley




      DEFENDANTS D B INDUSTRIES, LLC, CAPITAL SAFETY USA, CAPITAL SAFETY GROUP
              AND DBI/ SALA’S DISCLOSURE OF EXPERT WITNESSES – Page 17
